Citation Nr: 1230314	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  05-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for loss of vision, claimed as due to treatment authorized by VA. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2009.  A transcript of his testimony is of record.

In April 2011 the Board remanded the case back to the Originating Agency for further development.  The file has now been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was referred by VA to Scott and White Hospital for thoracic disc decompression surgery, which was performed on June 16, 2004.

2.  The Veteran developed loss of vision, diagnosed as bilateral perioptic ischemic optic neuropathy, as a complication of his thoracic spine surgery, and is now considered to be legally blind. 

3.  The Veteran's additional disability manifested by loss of vision was not the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for loss of vision are not met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was not provided complete notice until after the rating decision on appeal.  Never the less, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of any of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes VA and non-VA inpatient and outpatient records were obtained.  The Board previously referred the case to an independent medical expert (IME) for opinion, which was rendered in September 2009.  The Board determined on review that the IME report left some medical questions unresolved and referred the case for a second IME opinion, which was rendered in November 2010.  The Board has carefully reviewed the November 2010 IME report and finds it substantially complies with the requirements articulated by the Board.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board at this point acknowledges that in a claim of entitlement to compensation for disability under 38 U.S.C.A. § 1151, the duty to assist requires VA to request access to any quality assurance records or documents relevant to the claim, provided the claimant provides information sufficient to locate those records or documents.  VAOPGCPREC 1-2011 (April 19, 2011); Hood v. Shinseki, 23 Vet App (2009).  In this case, the surgery in question was performed in a private (non-VA) hospital, so a request to the Veterans Health Administration (VHA) would not have yielded VA quality assurance records.  Further, the surgery in question was in performed in June 2004, and it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  The Board accordingly finds that the conditions specified by Hood are not applicable and that remand for quality assurance records at this point is unlikely to produce evidence relevant to the claims.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was afforded a hearing before the Board in March 2009 at which he was represented by a service representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits; specifically, the VLJ elicited testimony regarding the circumstances of the surgery in question and the Veteran's consent to the risks of such surgery.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional treatment records not associated with the file.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits (specifically, he described the circumstances of his surgery and his consent to surgery).  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Medical examination is not required at this point because the Veteran's current symptoms are not at issue.  In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Applicable Laws and Regulations

A veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151;  38 C.F.R. § 3.361 (2011). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2009).  38 C.F.R. § 3.361(d)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Factual Background

On May 26, 2004, the Veteran was driving a tractor on his farm when he developed pain in the middle of his back, just below his shoulder blades.  The Veteran described the pain as bothersome, but he ignored it and continued to work.  By the following morning his pain had improved and his resumed work, but his severe back pain recurred.  He took over-the-counter medications for pain control but began to experience numbness in the leg.

On May 29, 2004, the Veteran began to experience some weakness in the lower extremities and difficulty walking secondary to back pain.  On May 30 he sought emergency medical care at a local hospital, where X-rays were taken.  Because that facility did not have a magnetic resonance imaging (MRI) capability the attending physician advised the Veteran to seek medical attention elsewhere.  By May 30 the Veteran was largely unable to walk.

On June 2, 2004, the Veteran presented to the emergency room of the VA hospital in Temple, Texas, and was admitted for inpatient treatment.  MRI showed a large disc herniation at T6-7 compressing the spinal cord.  A neurologist examined the Veteran, noted pain in the thoracic area, hyperreflexia in the legs with weakness (right worse than left) and clonus.  

On June 3, 2004, the Veteran had a neurosurgical consultation at the VA hospital at which his medical history was noted to be unremarkable except for history of hypertension and elevated cholesterol.  After physically examining the Veteran and reviewing the MRI report the neurosurgeon recommended surgery to relieve the pressure on the spinal column.  An anterior approach was recommended, because the herniation was largely mid-line.  Because a through-the-chest surgery was not possible at the VA facility, it was determined that the Veteran should undergo consultation at Scott and White Hospital, a nearby private facility; the Veteran would thereafter be transferred from the VA hospital to Scott and White for surgery when convenient.  The Veteran and his spouse agreed to this plan.

The Veteran remained hospitalized at the VA hospital until June 15, 2004, on which date he was transferred to Scott and White Hospital for surgery the following day.  The discharge summary does not demonstrate that the Veteran underwent pre-operative screening, specifically cardiovascular screening, during   his inpatient following inpatient treatment at the VA hospital during the period June 1-15.  A discharge note on June 15 states the Veteran would have follow-up consultation with the neurosurgeon, orthopedic surgeon and cardiothoracic surgeon at Scott and White Hospital prior to surgery.

On June 26, 2004, the Veteran had a right T5 thoracotomy/corpectomy/removal of herniated disc at T6-7/arthrodesis from T5-7 anterior and anterior instrumentation from T5-7 for a symptomatic, severe myelopathy due to herniated nucleus pulposus (HNP) of T6-7 of approximately one month duration.  The surgical procedure was performed at Scott and White Hospital and took 15 hours.

On June 19, 2004, three days after surgery, the Veteran reported that he could not see out of his left eye.  On June 21 an ophthalmologist assessed perioptic ischemic optic neuropathy with complete loss of vision in the left eye.  On June 22 the Veteran underwent computed tomography (CT) scan that resulted in assessment of acute bilateral anterior ischemic optic neuropathy of unknown etiology, probably on an atherosclerotic basis, and subacute left frontal subcortical ischemic infarction. 

On June 23 the Veteran had bilateral carotic duplex ultrasound that showed plaque and stenosis in the left and right carotid arteries.  A vascular surgeon recommended the Veteran undergo a left carotid endarterectomy.  The left carotid endarterectomy was performed on September 29, 2004, but his vision did not improve.   

In December 2004 the Veteran was examined by a VA ophthalmologist who stated the Veteran should be considered legally blind, having no vision in the left eye and total loss of more than 50 percent in the right eye.

Analysis

The Veteran has not asserted any fault or negligence as to the treatment afforded his for post-operative visual impairment.  Rather, he makes the following specific allegations of negligence or fault on the part of VA as to pre-operative and operative treatment:  (1) He contends that given his age (71 at the time) and his noted history of hypertension and elevated cholesterol, VA (or, by extension, Scott and White Hospital) was negligent in failing to provide adequate pre-operative screening.  He asserts that had proper screening been done, his severe cardiac stenosis and attendant risk of blindness would have been detected prior to thoracic surgery and appropriate measures would have been taken during thoracic surgery to reduce the risk of blindness; (2) he states that he was not informed prior to thoracic spine surgery that the procedure was considered "high risk" or that becoming blind was a risk associated with surgery; and (3) he contends that the thoracic surgery was protracted, which indicates incompetence on the part of the surgeon.

Adequacy of preoperative screening

In a Statement in Support of Claim received in August 2005 the Veteran asserted that that if his 98-percent arterial stenosis had been identified prior to thoracic surgery, rather than afterward, the surgery would have been postponed until blood flow had been restored.  In his substantive appeal, submitted in September 2005, the Veteran added that he should have had a cardiac evaluation prior to surgery due to his age (71 years old at the time). 

During his March 2009 hearing the Veteran testified he could remember no preoperative evaluations prior to his thoracic surgery other than blood pressure readings.  He also testified that adequate screening should have been performed, given his age and his documented history of hypertension and high cholesterol.

The Veteran also submitted a letter to VA in October 2009 asserting that his 15 days of inpatient treatment at Temple VA prior to the thoracic surgery had given VA ample opportunity to adequate provide the Veteran with preoperative screening.

Dr. MA, who was consulted by VA as an independent medical expert (IME), reported in September 2009 that preoperative medical evaluation would have been advisable in the Veteran's case.  Dr. MA noted that the Veteran was 71 years old, with history of hyperlipidemia and hypertension; also, the surgery itself (intrathoracic spine surgery) is considered a high-risk procedure according to guidelines of the American Heart Association.  Furthermore, preoperative screening is the community standard for almost all surgeries, and certainly for high-risk, non-emergent ones.  However, Dr. MA was uncertain as to whether the cited failure of either VA or Scott and White to perform such screening was negligent, because he was not certain as to the mechanisms in place to make sure appropriate patients are screened; further, who performs preoperative screening depends on the relationship between the two institutions.  

As to whether the cited failure to provide cardiac screening prior to surgery was the likely proximate cause of the Veteran's optic neuropathy and resulting blindness, Dr. MA stated that the American Heart Association specifically discusses listening over the cerotic artery for bruit as part of a preoperative assessment, although in the context of evaluating a patient for coronary artery disease.  The literature suggests that identifying a carotid bruit in the pre-operative setting does not put a patient in increased risk for perioperative stroke; it is not even clear he had a detectible bruit, as a significant percentage of patients with significant carotid artery stenosis do not have bruit.  The key component in this discussion is whether the Veteran had prior symptoms attributable to carotid artery stenosis.  Detection of a bruit would have triggered further questioning and attainment of history looking for transient ischemic symptoms; if these existed, further imaging is clearly indicated although whether to have carotid endocardectomy [as the Veteran had after thoracic surgery] prior to [thoracic] surgery is not clear based on the literature.  In the absence of these symptoms, a pre-operative evaluation and identification of a bruit would not likely have changed the outcome.   

The Board found on review that the September 2009 IME opinion cited above was inadequate because Dr. MA had not provided sufficient medical rationale to support a decision in this case.  The Board accordingly referred the case for a second IME opinion, which was rendered in September 2010 by Dr. KCM.  

Dr. KCM stated that review of the record did not indicate than any cardiac testing or evaluation of the carotic arteries had been performed prior to the thoracic surgery at issue; however, the relevant issue is whether or not preoperative evaluation and treatment could have prevented this devastating outcome.  When patients are referred for preoperative medical evaluation the primary reason is most often to evaluate the fitness of the heart and risk of heart attack (myocardial infarction) with surgery.  Based on current approaches, cardiac testing is not recommended for spine (non-cardiac) surgery in patients who have no symptoms of heart attack and are moderately active.  Since the Veteran reportedly was doing farm work at the onset of his spine problem, no stress testing or other cardiac testing would have been warranted unless he had symptoms of chest pain or breathing difficulty.  Further, routine pre-operative heart tests would not have detected this Veteran's carotid artery condition since they focus on the heart and not on the carotid arteries.  Carotid artery evaluation with ultrasound or other tests is not part of the standard preoperative workup for patients undergoing non-cardiac surgery such as spine surgery.  The records in this case indicate the Veteran had no warning symptoms of carotid disease prior to surgery.  There is no mention as to whether or not a carotid bruit was detected prior to surgery, but a significant number of patients with carotid artery disease do not have any detectible abnormality on a physical examination.  Accordingly, Dr. KCM's opinion was that review of the evidence does not show preoperative screening to have been inadequate, or that routine preoperative screening would have prevented the outcome in this case.      

Dr. KCM further stated that the factors leading to anterior ischemic optic neuropathy are not clear, but the role of carotid artery disease is not described in the case series or other relevant medical literature.  Most studies indicate possible factors that lead to ischemic optic neuropathy may include blood loss, low blood pressure, and positioning, factors generally related more to the surgical procedure than to the preoperative patient status.  Dr. KCM's opinion was that the Veteran's unfortunate eye injury was related to his surgery but is a rare complication that is difficult to predict or prevent for individual patients.   

On review of the evidence above, the Board finds that VA was not negligent in having not provided preoperative carotid artery examination.  As shown by Dr. KCM, such examination would not have been regularly performed prior to spine surgery unless a patient had symptoms of a carotid artery disorder, which was not the case in the present situation.  Further, Drs. KCM and MA agreed that pre-operative evaluation and identification of a bruit would not likely have changed the outcome.  Thus, the competent and uncontroverted medical opinion of record shows that VA's purported failure to provide preoperative carotid artery evaluation was not negligent, and in any case did not result in additional disability.  

The Board acknowledges the Veteran's sincere belief that he would not have incurred his present vision loss if he had been afforded "adequate" cardiac evaluation prior to his spine surgery.  However, the question of whether preoperative evaluation was or was not adequate in a given situation is a medical question, as is the question of whether an outcome would have been different had such evaluation been performed.  As a layperson, the Veteran is simply not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board accordingly finds there was no VA negligence or fault in regard to the preoperative screening afforded to the Veteran.


Informed consent

"Informed consent" is defined as the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide treatment must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely and without coercion.  The practitioner must advise the patient or surrogate if the proposed procedure is novel or unorthodox, and the patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be documented in the health record.  In addition, signature consent is required for all diagnostic or therapeutic procedures that require the use of sedation; require anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or, require injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32(d).  

During his hearing before the Board in March 2009 the Veteran denied having given informed consent.  He testified that prior to surgery one physician from Scott and White handed the Veteran a consent form but did not explain the form to him.  He specifically denied that the words "blindness" or "eyes" were ever mentioned, and stated that if he had been so advised he would have postponed the spinal surgery until he had gotten several more medical opinions.  

In March 2012 the Veteran sent a letter to VA complaining that he consent form he signed was not understandable.  In July 2012 he sent a similar letter reiterating that at no time before surgery was "blindness" mentioned, that it would take a "Philadelphia lawyer" to understand the consent form, and that in any case he was already under the effect of preoperative anesthesia at the time of his signature.

Review of the preoperative Disclosure of Consent to and Surgical Procedures, executed the day prior to surgery (June 15, 2004) shows that at 12:20 p.m. Dr. Reiter (the cardiothoracic surgeon who did the opening and closing) advised the Veteran that "other risks and hazards which may result from the use of general anesthetics range from minor discomfort to injury to vocal cords, teeth or eyes."  At 2:00 p.m. Dr. Chaput (the orthopedic surgeon who did the internal stabilization and fusion) advised the Veteran that blindness is one of the additional risks for this particular procedure, and at 4:00 p.m. Dr. Harris (who performed the neurosurgical portions of the procedure) advised the Veteran that blindness is one of the additional risks for spine surgery.  By his signature, the Veteran acknowledged that he had been given an opportunity to ask questions about his condition, alternative forms of treatment, risks of nontreatment, the procedures to be used and the risks and hazards involved, and that he believed himself to have sufficient information to give informed consent.  The Veteran's signatures to these consent forms were duly witnessed by a third party.  

The Board notes at this point that the consent forms cited above are in "plain English" that should be reasonably understandable to a layperson.  The forms were executed by the Veteran the day prior to surgery, so he clearly was not yet under the effect of preoperative anesthesia as he now asserts. 

As noted above, a September 2009 IME report by Dr. MA characterized the thoracic spine surgery as "high risk" per the guidelines of the American Heart Association.  The Veteran thereupon submitted a letter to VA in October 2009 asserting that he was not informed prior to surgery that the procedure was considered to be "high risk" (as characterized by the IME reviewer); if he had been so advised he would have obtained a second or third opinion prior to submitting to surgery.

As further noted above, the Board referred the case for IME opinion, which was provided by Dr. KCM in November 2010.  Dr. KCM stated that anterior ischemic optic neuropathy is well-described in literature as a complication of spine surgery, although it occurs relatively rarely (less than 1 percent of cases).  

On review of the evidence above, the Board finds the evidence of record clearly documents the Veteran was informed one day prior to surgery that blindness is a known risk associated with such surgery; his signature acknowledging his awareness of the risk was duly witnessed.  Further, the evidence shows that anterior ischemic optic neuropathy, while rare, is recognized as a risk, which means that the complication was foreseeable.  He therefore gave informed consent within the standard of 38 C.F.R. § 17.32 cited above.

The Veteran asserts he would not have agreed to surgery had he been informed that the procedure was considered to be a "high risk" procedure.  While the words "high risk" are not on the consent forms, such characterization is not required to constitute informed consent.  The Veteran was clearly informed that blindness, the claimed additional disability, was a risk associated with the procedure, which suffices to show informed consent under the regulation.   
 
The Board accordingly finds there was no negligence or fault on the part of VA in regard to the preoperative consent obtained from the Veteran.

Surgical competence (duration of surgery)

In his Notice of Disagreement (NOD), received in July 2005, the Veteran asserted that his thoracic surgery should only take 8 hours, but actually took 15 hours.  Per the Veteran, the only reason it would take this long is if the surgeon was incompetent.

The file was reviewed by a VA physician to determine whether there was any negligence by VA that contributed to the Veteran's postoperative blindness.  The physician noted the Veteran had undergone an "uneventful but prolonged" operative anesthesia of 15 hours duration.  At the end to the thoracic surgery an attempt was made to change the Veteran's double lumen catheter to a single lumen endotracheal tube over a tube exchanger, but on direct visualization the Veteran was noted to have a very edematous larynx; he was therefore reintubated n the operating room with direct laryngoscopy and transported to the intensive care unit (ICU), where he was kept sedated and extubated on the first postoperative day.  Postanesthetic progress notes state the Veteran was asleep but arousable the morning after surgery, still intubated and with no perioperative complication; he was transferred out of the ICU on the night of the first postoperative day.

While the surgical procedure was "prolonged" at 15 hours, the reviewing physician found no negligence that had caused injury to the eyes.  In specific regard to the positioning of the Veteran's head, the reviewer noted that the anesthesia record demonstrated the Veteran's head was checked, that he was positioned on a preformed head pillow and that eye care was provided with ointment and tape.  While this does not rule out prolonged extrinsic compression, the use of a preformed pillow would be expected to be anatomically conforming to the shape of the Veteran's head.  With the left eye as the "down" eye for a right thoracotomy, lymphatic and venous obstruction as well was tissue fluid accumulation could be a factor in optic nerve perfusion, but in this case the fluid administered during the 15-hour procedure was not excessive, and in fact the Veteran had a fluid deficit at the end of surgery.  The prolonged positioning was in any event a consequence of the prolonged surgery and thus unavoidable.  

As noted above, the Board referred the case for IME opinion that was provided by Dr. KCM in November 2010.  Dr. KCM stated that the factors leading to anterior ischemic optic neuropathy are not clear, but most studies indicate possible factors that lead to ischemic optic neuropathy may include blood loss, low blood pressure, and positioning.  Dr. KCM noted that the included records do not indicate that there were problems during surgery with low blood pressure or excessive blood loss.  Dr. KCM's opinion was that the Veteran's unfortunate eye injury was related to his surgery but is a rare complication that is difficult to predict or prevent for individual patients.   

On review of the evidence above, the Board notes that per the review by Dr. KCM the Veteran's ischemic optic neuropathy was possibly associated with blood loss, low blood pressure or positioning during surgery.  Of these three factors, Dr. KCM stated that records showed no problems during surgery with low blood pressure or excessive blood loss, while the VA reviewing physician found no evidence of negligence in regard to positioning.  Accordingly, there is no medical basis on which to find that negligence during surgery, to include the duration of the surgery, was a factor that caused the Veteran's current optic neuropathy.

The Board acknowledges the Veteran's sincere belief that his claimed disorder is due to the long duration of his spinal surgery.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  In this case, competent medical opinion has characterized the surgery as "protracted but uneventful" and there is in any case no indication that the length of the surgery was due to any negligence on the part of the medical providers.  

The Board accordingly finds there was no negligence or fault on the part of VA in regard to the duration of the Veteran's thoracic spine surgery.

Summary

Based on the evidence and analysis above, the Board has found the Veteran has additional disability in the form of vision loss (ischemic optic neuropathy) resulting from medical treatment provided by VA.  However, under current regulations, compensation under 38 U.S.C.A. § 1151 requires that such additional disability be the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering medical treatment.  Because that element is not found, the criteria for compensation under 38 U.S.C.A. § 1151 are not met and the claim must be denied.  

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for loss of vision is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


